In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 20-1792
ANTHONY MAYS, individually and on behalf of a class of sim-
ilarly situated persons, et al.,
                                      Plaintiffs-Appellees,

                                   v.

THOMAS J. DART, Sheriff of Cook County, Illinois,
                                        Defendant-Appellant.
                      ____________________

              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
            No. 20-cv-2134 — Matthew F. Kennelly, Judge.
                      ____________________

   ARGUED AUGUST 18, 2020 — DECIDED SEPTEMBER 8, 2020
                ____________________

   Before SYKES, Chief Judge, and BRENNAN and ST. EVE, Circuit
Judges.
   ST. EVE, Circuit Judge. Plaintiffs—a class of detainees at the
Cook County Jail—brought this action against Cook County
Sheriff Thomas Dart after the Jail reported an outbreak of
COVID-19, the disease caused by the novel coronavirus that
has sparked a global pandemic. Plaintiffs contend that the
2                                                    No. 20-1792


Sheriff has violated their Fourteenth Amendment Due Pro-
cess rights by failing to provide them with reasonably safe liv-
ing conditions as the pandemic rages. Plaintiffs seek various
forms of relief, including an injunction requiring the Sheriff to
implement certain procedures related to social distancing,
sanitation, diagnostic testing, and personal protective equip-
ment (“PPE”) to protect them from the virus for the duration
of the pandemic.
    After a hearing, the district court granted a temporary re-
straining order imposing several forms of relief, including but
not limited to, mandates requiring the Sheriff to provide hand
sanitizer and soap to all detainees and face masks to detainees
in quarantine. The district court declined to order relief in sev-
eral instances, though: most notably for our decision today,
the district court rejected Plaintiffs’ request to prohibit double
celling and group housing arrangements to permit adequate
social distancing.
    Plaintiffs subsequently moved for entry of a preliminary
injunction, requesting an extension of the relief the district
court previously mandated in the temporary restraining or-
der and, among other things, renewing their request for so-
cially distanced housing. After another hearing, the district
court switched course from its prior ruling and granted the
renewed social distancing request, albeit with certain excep-
tions. The district court also granted the request for an exten-
sion of the relief included in the temporary restraining order.
The Sheriff appealed.
   We conclude that, in the course of its analysis regarding
double celling and group housing, the district court commit-
ted three distinct legal errors: the district court failed to con-
sider the Sheriff’s conduct in its totality, failed to afford
No. 20-1792                                                    3


proper deference to the Sheriff’s judgment in adopting poli-
cies necessary to ensure safety and security, and cited an in-
correct legal standard when evaluating the likelihood that
Plaintiffs’ claims will succeed on their merits. Given these le-
gal errors in evaluating the likelihood of success on the merits
of Plaintiffs’ claims, we reverse the district court with respect
to the portion of the preliminary injunction mandating so-
cially distanced housing. Regarding the remaining relief,
however, the district court made detailed factual findings,
properly considered the Sheriff’s conduct in its totality, and
closely tailored the relief it ordered to the guidelines promul-
gated by the Centers for Disease Control and Prevention
(“CDC”). We therefore affirm all other aspects of the prelimi-
nary injunction.
                        I. Background
A. Factual Background
    At present, COVID-19 requires no introduction: the novel
coronavirus causing this disease has spread around the
world, resulting in an unprecedented global pandemic that
has disrupted every aspect of public life. The virus, SARS-
CoV-2, causes symptoms ranging from fever to shortness of
breath to loss of smell and can lead to serious health effects—
including damage to internal organs and, in many cases,
death. People over the age of sixty-five and with certain
preexisting health conditions face a heightened risk of severe
illness resulting from COVID-19. The virus transmits rapidly
from person to person, primarily through respiratory drop-
lets emitted by coughing or sneezing that can travel multiple
feet and remain in the air for several hours, and also through
lingering particles on surfaces. People may transmit the virus
4                                                    No. 20-1792


despite a lack of symptoms, making it difficult to take neces-
sary precautions.
    Society has, though, taken many precautions to attempt to
curb the spread of COVID-19. Many states, including Illinois,
presently require wearing face coverings in public spaces in
order to slow the spread of COVID-19. States have ramped up
testing capacity and contact tracing to identify those who
have interacted with persons who later tested positive for the
virus. Illinois and most other states implemented stay-at-
home orders that forced people to socially distance, limiting
interpersonal contacts and group activities: schools transi-
tioned to remote learning, restaurants and bars closed, and
officials largely cancelled public events.
    The Cook County Jail is an enormous facility with the pop-
ulation of a small town. The inherent nature of the Jail pre-
sents unique challenges for combatting the spread of COVID-
19: it is designed to accommodate large and densely-packed
populations. Many detainees reside in “dormitory” units,
meaning hundreds of detainees sleep in a single room on
closely-spaced bunk beds, and there are many common
spaces where detainees are in close proximity to one another.
On April 8, 2020, The New York Times reported that, at that
time, the Jail was the largest known-source of coronavirus in-
fections in the United States. Timothy Williams and Danielle
Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus Spreads Behind
Bars (April 8, 2020) N.Y. Times, https://www.ny-
times.com/2020/04/08/us/coronavirus-cook-county-jail-chi-
cago.html (last visited August 27, 2020). When Plaintiffs filed
their motion for a preliminary injunction, on April 14, 541 de-
tainees and Jail staff had tested positive for COVID-19. By
April 23, only a few days before the district court issued the
No. 20-1792                                                    5


preliminary injunction that is the subject of this appeal, six
detained persons had died from complications.
     On March 23, the Center for Disease Control issued In-
terim Guidance on Management of Coronavirus Disease 2019
(COVID-19) in Correctional and Detention Facilities (“CDC
Guidelines”). The document “is intended to provide guiding
principles for healthcare and non-healthcare administrations
of correctional and detention facilities” to “help reduce the
risk of transmission and severe disease from COVID-19” in
light of the unique challenges correctional and detention fa-
cilities present. The Guidelines recommend various
measures, including making available sufficient hygiene and
cleaning supplies, frequently cleaning and disinfecting high-
touch surfaces and objects, and implementing social distanc-
ing strategies where feasible, among many others. The Guide-
lines note, in bold font, that the “guidance may need to be
adapted based on individual facilities’ physical space, staff-
ing, population, operations, and other resources and condi-
tions.” Additionally, in the section recommending the imple-
mentation of social distancing in jails, the CDC’s guidance
notes “[s]trategies will need to be tailored to the individual
space in the facility and the needs of the population and staff.”
    The Cook County Sheriff, who is responsible for operating
the Jail, took numerous proactive measures to prevent the
spread of COVID-19. As early as January 24, Roland Lankah,
the Sheriff’s in-house Environmental Health Specialist and
epidemiologist, began coordinating with the Cook County
Health Infection Control Department to develop a plan for an
outbreak. That plan involved increasing disinfection and san-
itization, devising protocols to screen detainees for symp-
toms, and moving infected detainees to separate housing.
6                                                  No. 20-1792


Upon Governor Pritzker’s declaration of Illinois as a disaster
area on March 9, the Sheriff set up a space for new detainees
to quarantine for seven to fourteen days before entering the
general population. By mid-March, First Assistant Executive
Director Michael Miller was working to open three closed di-
visions of the Jail to create more single-cell units and reduce
density. The Sheriff also coordinated with Senator Durbin’s
office, the Federal Emergency Management Agency, and
Governor Pritzker’s office to receive priority access to the na-
tional stockpile of PPE in Illinois. The Sheriff engaged various
consultants, including a former CDC Director, to improve
sanitation policies, policies relating to medical screening, and
use of PPE. In coordination with other stakeholders in the
Cook County criminal justice system, the Sheriff undertook
efforts to reduce the Jail population through securing release
or electronic monitoring for over 1,200 detainees. And, on
April 1, the Sheriff’s Office contacted local authorities to ob-
tain approval to administer Abbott Laboratories’ rapid test at
the Jail. Cermak Health Services, a division of the Cook
County Health and Hospital Systems, began administering
these tests soon thereafter.
B. Procedural Background
    On April 3, Anthony Mays and Kenneth Foster, two de-
tainees at the Cook County Jail, sued Cook County Sheriff
Thomas Dart on behalf of “all people who are currently or
who will in the future be housed in the Cook County Jail for
the duration of the COVID-19 pandemic.” The class includes
two subclasses: Subclass A, which consists of all people who
are at an elevated risk of complications from COVID-19 due
to age or an underlying medical condition, and Subclass B,
which consists of all people housed on a tier where someone
No. 20-1792                                                     7


has tested positive for the virus. They assert violations of their
rights under the Fourteenth Amendment to reasonably safe
living conditions, bringing claims under 42 U.S.C. § 1983 and
for writs of habeas corpus under 28 U.S.C. § 2241.
   1. Temporary Restraining Order
    Plaintiffs moved for a temporary restraining order, re-
questing that the district court order the Sheriff to enact mul-
tiple measures designed to prevent the spread of COVID-19.
On April 9, after conducting a hearing via telephone and re-
viewing numerous affidavits Plaintiffs submitted, the district
court issued a temporary restraining order, though one con-
siderably narrower than the order Plaintiffs requested. This
temporary restraining order compelled the Sheriff to do the
following:
      To establish “a policy requiring prompt coronavirus
       testing of detainees who exhibit symptoms consistent
       with coronavirus disease as well as, at medically ap-
       propriate times and to the extent feasible based on the
       acquisition of sufficient testing materials, detainees
       who have been exposed to others who have exhibited
       those symptoms or have tested positive for corona-
       virus.”
      To enforce “social distancing during the new detainee
       intake process, including suspending the use of bull-
       pens to hold new detainees awaiting intake.”
      To provide “soap and/or hand sanitizer to all detainees
       in quantities sufficient to permit them to frequently
       clean their hands” and “adequate sanitation supplies
       to enable all staff and detainees to regularly sanitize
       surfaces and objects on which the virus could be
8                                                   No. 20-1792


        present, including in all areas occupied or frequented
        by more than one person (such as two-person cells, as
        well as bathrooms and showers).”
       To establish “a policy requiring sanitization between
        all uses of frequently touched surfaces and objects as
        well as monitoring and supervision to ensure that such
        sanitization takes place regularly.”
       To “provide facemasks to all detainees who are quar-
        antined—i.e., those who have been exposed to a de-
        tainee who is symptomatic (even if not coronavirus-
        positive).”
In imposing this relief, the district court made detailed factual
findings about the policies the Sheriff had enacted and his
successes and shortcomings in executing those policies.
Throughout its decision, the district court relied heavily on
the CDC Guidelines. Where the district court elected to im-
pose the requested relief, the court noted that the evidence
showed the Sheriff’s collective actions fell short of those rec-
ommended in the CDC Guidelines.
    In several instances, though, the district court declined to
implement additional relief where the evidence revealed that
the Sheriff already had a policy in place—such as one requir-
ing a fourteen-day quarantine of all new detainees—or exist-
ing measures were sufficient—such as those to enforce the use
of PPE by Jail staff who come into contact with detainees. The
court also overruled Plaintiffs’ requests for mandatory social
distancing throughout the Jail and a directive to identify de-
tainees who are at high risk for complications from COVID-
19. In these instances, the court was unpersuaded that
No. 20-1792                                                    9


Plaintiffs were likely to succeed on the merits of their claim
that the Sheriff’s conduct posed a constitutional violation.
    Regarding social distancing in particular, the district court
acknowledged the Sheriff’s “ongoing effort[s] to modify cus-
todial arrangements” at the Jail to “permit greater separation
of detainees,” but noted that “space constraints” at the Jail
preclude “complete social distancing.” The court cited the
CDC Guidelines, which “expressly recognize that complete
social distancing may not be possible in the sleeping areas of
a jail.” The court also acknowledged that “[s]pace constraints
at the Jail do not allow for the more preferable degree of social
distancing that exists in the community at large.” The court
thus concluded that “plaintiffs have [failed] to show a reason-
able likelihood of success on their contention that the Sheriff
is acting in an objectively unreasonable manner by failing to
mandate full social distancing” and that this was “particu-
larly so because the Sheriff’s submission reflects an ongoing
effort to modify custodial arrangements at the Jail in a way
that will permit greater separation of detainees.”
   2. Preliminary Injunction
    On April 14, Plaintiffs moved for entry of a preliminary
injunction. Relevant to our decision today, Plaintiffs sought to
extend the relief the court imposed in the temporary restrain-
ing order and again requested a mandate for social distancing
throughout the Jail. The Sheriff opposed the motion, and, re-
garding the request for social distancing, argued that his ef-
forts were consistent with the CDC Guidelines, that he had
already taken substantial steps to implement social distanc-
ing, and that further steps were impossible. The Sheriff sub-
mitted a progress report on efforts to contain the coronavirus.
Regarding social distancing, the progress report described
10                                                  No. 20-1792


efforts to open previously closed divisions, transition 175 tiers
to single-cell housing, and reduce dormitory capacity to be-
low fifty percent, except for detainees in certain medical or
restricted housing. The Sheriff also had worked with criminal
justice stakeholders to secure the release of more than 1,200
detainees with appropriate bond conditions, increased single-
cell housing at the Jail by approximately 545%, and decreased
double-celled housing at the Jail by over 90%.
     The district court conducted a preliminary injunction
hearing via videoconference and permitted each side to call
one witness in addition to submitting affidavits. The court ul-
timately granted Plaintiffs’ motion in part. Regarding Plain-
tiffs’ § 1983 claim, the court conditionally certified the pro-
posed class to the extent Plaintiffs requested a conversion of
the temporary restraining order to a preliminary injunction
and a mandate requiring increased social distancing. The
court then proceeded to the question of whether Plaintiffs had
demonstrated that they had a “better than negligible chance”
of succeeding on their contention that the Sheriff’s conduct in
addressing the risks posed by exposure to the coronavirus is
objectively unreasonable. The court acknowledged the “sig-
nificant, and impressive, effort” the Sheriff had undertaken,
and noted that, if this were an Eighth Amendment claim, this
finding regarding the Sheriff’s efforts would likely end the
matter.
   The court focused on Plaintiffs’ renewed request for a pol-
icy precluding double celling and group sleeping arrange-
ments to facilitate social distancing. The court first explained
that the CDC Guidelines, which set a feasibility limitation on
social distancing practices, are relevant but not dispositive.
The court then determined that “group housing and double
No. 20-1792                                                    11


celling subject detainees to a heightened, and potentially un-
reasonable and therefore constitutionally unacceptable, risk
of contracting and transmitting the coronavirus.” Thus, after
making a passing reference to the Sheriff’s interest in disci-
pline and security in the Jail and dismissing the Sheriff’s con-
tention that he faced feasibility limitations on further social
distancing, the court concluded that Plaintiffs were reasona-
bly likely to succeed on their contention that group housing
and double celling is objectively unreasonable, except in cer-
tain situations. In arriving at this conclusion, the court did not
discuss any other aspect of the Sheriff’s response to COVID-
19; instead, the court limited its discussion solely to the im-
portance of social distancing. The court also rejected the Sher-
iff’s argument that his compliance with the temporary re-
straining order rendered its extension into a preliminary in-
junction unnecessary because the court could not conclude
that the constitutional violations would not recur absent such
an extension. The court did not revisit any of its findings re-
lated to the measures it ordered in the temporary restraining
order.
    Regarding the remaining preliminary injunction factors,
the district court determined that Plaintiffs had shown that,
without additional measures, they would likely suffer irrepa-
rable harm—including severe illness and death—and that
damages could not fully remedy the risk they faced. Lastly,
the district court determined the balance of harms weighed in
favor of Plaintiffs. The court therefore issued a preliminary
injunction extending all of the relief included in the tempo-
rary restraining order, with the additional requirement of a
policy precluding group housing and double celling except in
certain situations, such as when a medical or mental health
professional has determined a detainee poses a risk of suicide
12                                                    No. 20-1792


or self-harm if placed in a single cell or when a detainee re-
quires medical treatment not available in socially distanced
housing.
    The Sheriff appealed, challenging the entire preliminary
injunction but directing the bulk of his arguments to the pro-
hibition against double celling and group housing.
                          II. Discussion
    “To obtain a preliminary injunction, a plaintiﬀ must show
that: (1) without this relief, it will suﬀer ‘irreparable harm’; (2)
‘traditional legal remedies would be inadequate’; and (3) it
has some likelihood of prevailing on the merits of its claims.”
Speech First, Inc. v. Killeen, 968 F.3d 628, 637 (7th Cir. 2020)
(quoting Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068
(7th Cir. 2018)). If a plaintiﬀ makes such a showing, the court
proceeds to a balancing analysis, where the court must weigh
the harm the denial of the preliminary injunction would cause
the plaintiﬀ against the harm to the defendant if the court
were to grant it. Courthouse News Serv., 908 F.3d at 1068. This
balancing process involves a “sliding scale” approach: the
more likely the plaintiﬀ is to win on the merits, the less the
balance of harms needs to weigh in his favor, and vice versa.
Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir. 2001).
Mandatory preliminary injunctions—those "requiring an af-
firmative act by the defendant”—are “ordinarily cautiously
viewed and sparingly issued.” Graham v. Medical Mut. of Ohio,
130 F.3d 293, 295 (7th Cir. 1997); see also Pashby v. Delia, 709
F.3d 307, 319 (4th Cir. 2013) (review of a preliminary injunc-
tion is “even more searching” when the injunction is “manda-
tory rather than prohibitory in nature.”)
No. 20-1792                                                      13


    While we review the district court’s balancing of the
harms for an abuse of discretion, we review its legal conclu-
sions de novo and its findings of fact for clear error. C.Y.
Wholesale, Inc. v. Holcomb, 965 F.3d 541, 545 (7th Cir. 2020).
“[A] factual or legal error may alone be suﬃcient to establish
that the court ‘abused its discretion’ in making its final deter-
mination.” Lawson Prod., Inc. v. Avnet, Inc., 782 F.2d 1429, 1437
(7th Cir. 1986). “Absent such errors,” however, “we afford a
district court’s decision ‘great deference.’” Speech First, Inc.,
968 F.3d at 638 (quoting Valencia v. City of Springfield, 883 F.3d
959, 966 (7th Cir. 2018)).
A. Socially Distanced Housing
    We first address the portion of the preliminary injunction
aimed at socially distanced housing because that is the thrust
of the Sheriff’s appeal. The parties do not dispute the district
court’s conclusions regarding the first two elements of the
preliminary injunction standard: that Plaintiffs would suffer
irreparable harm and that traditional legal remedies would be
inadequate. Rather, the debate focuses entirely on the likeli-
hood of success on the merits of their claim that the Sheriff’s
actions (or inaction, as Plaintiffs contend) in response to
COVID-19 are objectively unreasonable. We therefore limit
our discussion to this threshold requirement.
    We conclude that the district court committed three dis-
tinct legal errors: the court failed to consider the totality of the
circumstances, the court failed to afford proper deference to
the Sheriff’s judgment in adopting policies necessary to en-
sure safety and security in the Jail, and the court recited an
incorrect legal standard when evaluating the likelihood that
14                                                              No. 20-1792


Plaintiffs’ contentions will succeed on their merits. We ad-
dress each of these errors in turn.
     1. Totality of the Conduct
    We start with the proper scope of the analysis under the
more recent objective reasonableness inquiry for pretrial con-
ditions of confinement claims. In Kingsley v. Hendrickson, 576
U.S. 389 (2015), the Supreme Court concluded that, when
bringing an excessive force claim, a “pretrial detainee must
show only that the force purposely or knowingly used against
him was objectively unreasonable,” rather than demonstrate
deliberate indifference. Id. at 396–97. Recognizing “that the
Supreme Court has been signaling that courts must pay care-
ful attention to the different status of pretrial detainees,” we
held in Miranda v. Cty. of Lake, 900 F.3d 335 (7th Cir. 2018), that
a pretrial detainee’s claims of inadequate medical care also
“are subject only to the objective unreasonableness inquiry
identified in Kingsley.” Id. at 352. We saw “nothing in the logic
the Supreme Court used in Kingsley” to support a “dissection
of the different types of claims that arise under the Fourteenth
Amendment’s Due Process Clause.” Id. We likewise subse-
quently expanded this holding to encompass conditions of
confinement claims under the Fourteenth Amendment Due
Process Clause. Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir.
2019) (citing Kingsley, 576 U.S. at 396–97). Accordingly, we
must analyze Plaintiffs’ claim under the objective reasonable-
ness inquiry articulated in Kingsley.1 Id.


1 Both the Sixth Circuit and the Eleventh Circuit have recently addressed
conditions of confinement claims involving the coronavirus in prison set-
tings. See Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020), in Swain v. Junior,
961 F.3d 1276 (11th Cir. 2020). These Circuits, however, apply an Eighth
Amendment deliberate indifference standard to pretrial detainee
No. 20-1792                                                            15


    The Supreme Court described the application of the objec-
tive reasonableness standard in Kingsley: “A court (judge or
jury) cannot apply this standard mechanically. Rather, objec-
tive reasonableness turns on the facts and circumstances of
each particular case.” 576 U.S. at 397. We reiterated this prin-
ciple in McCann v. Ogle Cty., Illinois, 909 F.3d 881 (7th Cir.
2018), explaining that, when evaluating whether challenged
conduct is objectively unreasonable, courts must “focus on
the totality of facts and circumstances.” Id. at 886.
    The district court erred by narrowly focusing its objective
reasonableness analysis almost exclusively on social distanc-
ing instead of considering the totality of facts and circum-
stances, including all of the Sheriff’s conduct in responding to
and managing COVID-19. Citing McCann, the district court
wrote, “To succeed on their claim, the plaintiffs must show
that the Sheriff’s conduct in addressing the risks posed by ex-
posure to coronavirus is objectively unreasonable in one or
more respects.” (emphasis added). The district court then went
on to emphasize social distancing and the Sheriff’s efforts to
implement social distancing to the exclusion of the Sheriff’s
other actions. This analysis incorrectly ignored the totality of
the circumstances. It may very well be the case that a particu-
lar aspect of an action is so lacking that the failing on this one
factor will lead a court to correctly conclude the entire course
of challenged conduct was objectively unreasonable. It may


conditions of confinement claims rather than the objectively unreasonable
claim that we apply, and thus focus on a subjective element that is not at
issue here.
16                                                   No. 20-1792


also be that some actions or inactions are more consequential
than others. But that does not mean that the court should eval-
uate each aspect of the disputed actions in a vacuum, espe-
cially in a case involving a systemic claim like here. Rather,
the court must consider the total of the circumstances sur-
rounding the challenged action.
    In addition, the district court hinged its decision to impose
a social distancing directive on the basis of one, and only one,
key factual finding: “At the current stage of the pandemic,
group housing and double celling subject detainees to a
heightened … risk of contracting and transmitting the coro-
navirus.” We do not suggest that this finding was erroneous:
the district court had before it a voluminous evidentiary rec-
ord about the importance of social distancing to reducing
transmission of COVID-19. Instead, we take issue with what
was missing: absent from the district court’s reasoning was
any mention of the totality of the measures the Sheriff already
had taken to combat the spread of COVID-19, including those
regarding social distancing. By the time the district court is-
sued the preliminary injunction, the Sheriff had already im-
plemented several such measures. Notably, and as the district
court initially acknowledged in its temporary restraining or-
der, these included substantial efforts to increase social dis-
tancing, such as opening shuttered divisions of the Jail, creat-
ing new single-cell housing, and decreasing the capacity of
dormitories. The Sheriff had also undertaken extensive other
measures to prevent and manage the spread of COVID-19 at
the Jail. By failing to evaluate the request for a policy preclud-
ing double celling and group housing in light of the other as-
pects of the Sheriff’s COVID response, the district court did
not properly consider the totality of the facts and
No. 20-1792                                                      17


circumstances when evaluating the objective unreasonable-
ness of the Sheriff’s actions.
   2. Deference to Correctional Administrators
    We turn to a second error: the failure to defer to correc-
tional administrators in a matter implicating safety and secu-
rity concerns. “When evaluating reasonableness, … courts
must afford prison administrators ‘wide-ranging deference in
the adoption and execution of policies and practices that in
their judgment are needed to preserve internal order and dis-
cipline and to maintain institutional security.’” Henry v.
Hulett, -- F.3d --, 2020 WL 469188, (7th Cir. 2020) (en banc)
(quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)). Likewise, a
court must “account for the legitimate interests that stem from
the government’s need to manage the facility in which the in-
dividual is detained.” Kingsley, 576 U.S. at 397. Thus, “in the
absence of substantial evidence in the record to indicate that
the officials have exaggerated their response to these consid-
erations, courts should ordinarily defer to their expert judg-
ment in such matters.” Bell, 441 U.S. at 548 (quoting Pell v.
Procunier, 417 U.S. 817, 827 (1974)). Correctional administra-
tors must have “substantial discretion to devise reasonable
solutions to the problems they face,” particularly when safety
and security interests are at stake. Florence v. Bd. of Chosen Free-
holders of Cty. of Burlington, 566 U.S. 318, 326 (2012). Thus, “as
part of the objective reasonableness analysis … deference to
policies and practices needed to maintain order and institu-
tional security is appropriate.” Kingsley, 576 U.S. at 399–400.
   When evaluating Plaintiffs’ request for a policy preclud-
ing group housing and double celling, the district court made
a passing reference to its obligation to “account for and give
deference to the Sheriff’s interest in managing the Jail facilities
18                                                  No. 20-1792


and to practices that are needed to preserve order and disci-
pline and maintain security.” The district court, however, did
not discuss in a meaningful way how, if at all, the considera-
ble deference it owed to the judgment of prison administra-
tors impacted its analysis. Undoubtedly, safety and security
concerns play a significant role in a correctional administra-
tor’s housing decisions: jails and prisons require some degree
of flexibility in choosing cell assignments, as they need to en-
sure, for example, that detainees are assigned to the living
quarters corresponding with their security classifications and
factoring in particular vulnerabilities that increase security
risks. This is especially true at the Jail where the population
fluctuates daily given the number of bookings and releases
that take place. Correctional officers similarly must have the
freedom to quickly reassign inmates when fights or other
emergency situations occur that threaten the safety of staff
and inmates. This is perhaps no more important than at a fa-
cility like the Cook County Jail, which houses a wide range of
detainees accused of committing up to the most serious of vi-
olent offenses. Given the deference courts owe to correctional
administrators on matters implicating safety concerns and the
substantial role that security interests play in housing assign-
ments, the failure to consider these interests was a legal error.
     3. Likelihood of Success on the Merits
    Lastly, we address a third issue: the proper standard for
evaluating the likelihood of success on the merits when con-
sidering a motion for a preliminary injunction. The district
court began its analysis of Plaintiffs’ request for a policy re-
quiring socially distanced housing by noting that, to demon-
strate a likelihood of prevailing, Plaintiffs must show “only a
No. 20-1792                                                      19


better than negligible chance of success.” The district court ex-
plained this is a “low threshold.”
    As we just explained in Illinois Republican Party v. Pritzker,
-- F.3d --, 2020 WL 5246656, at *2 (7th Cir. Sept. 3, 2020), “the
‘better than negligible’ standard was retired by the Supreme
Court,” and is not the proper standard to apply when evalu-
ating the likelihood of success on the merits in a preliminary
injunction motion. The standard originated in Omega Satellite
Prod. Co. v. City of Indianapolis, 694 F.2d 119 (7th Cir. 1982). But
like many instances of selectively quoted phrases, we did not
use this phrase as an unadorned statement of the applicable
standard. We said in Omega:
       If the harm to the plaintiff from denial of the
       preliminary injunction would be very great and
       the harm to the defendant from granting it very
       small, then the injunction should be granted
       even if the defendant has a better chance of pre-
       vailing on the merits than the plaintiff, provided
       the plaintiff's chances are better than negligible;
       and vice versa.
Id. at 123. As readily apparent, in context, we were explaining
no more than what has become known as our sliding scale
approach. Since Omega, though, we have at times—confus-
ingly—cited the “better than negligible” phrase as if it were
the proper standard for evaluating the likelihood of success
on the merits at the preliminary injunction stage. See Ill. Re-
publican Party, 2020 WL 5246656 at *2 (collecting cases).
  The Supreme Court has invoked a higher standard. In
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008), the
Court stated that “[a] plaintiff seeking a preliminary
20                                                    No. 20-1792


injunction must establish that he is likely to succeed on the
merits.” Id. at 20 (emphasis added). Similarly, when discuss-
ing the requisite showing to establish irreparable injury, the
Court explained that its standard “requires plaintiffs seeking
preliminary relief to demonstrate that irreparable injury is
likely in the absence of an injunction.” Id. at 22 (emphasis in
original) (rejecting the Ninth Circuit’s “possibility” standard
as “too lenient”). The Court provided further guidance in
Nken v. Holder, 556 U.S. 418 (2009), which set forth the stand-
ard governing motions for a stay pending appeal. Though a
different context, “[t]here is substantial overlap between [the
traditional stay factors] and the factors governing preliminary
injunctions.” Id. at 434 (citing Winter, 555 U.S. at 24). This is
“not because the two are one and the same, but because simi-
lar concerns arise whenever a court order may allow or disal-
low anticipated action before the legality of that action has
been conclusively determined.” Id. The Court reiterated that
under the “traditional” standard for a stay, the first factor asks
“whether the stay applicant has made a strong showing that
he is likely to succeed on the merits.” Id. at 425–26 (quoting
Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). For that showing,
the Court made clear, “[i]t is not enough that the chance of
success on the merits be ‘better than negligible,’” quoting with
disapproval this court’s decision in Sofinet v. INS, 188 F.3d
703, 707 (7th Cir. 1999). Id. at 434.
    We thus reiterate that a plaintiff must demonstrate that
“its claim has some likelihood of success on the merits,” see,
e.g., Eli Lilly and Co. v. Arla Foods, Inc., 893 F.3d 375, 381 (7th
Cir. 2018), not merely a “better than negligible” chance. What
amounts to “some” depends on the facts of the case at hand
because of our sliding scale approach. See Ty, Inc., 237 F.3d at
895.
No. 20-1792                                                    21


    Here, in reliance on our prior precedent, the district court
recited the incorrect “better than negligible” standard several
times. In various instances, though, the district court’s analy-
sis indicates that it, in fact, applied a higher standard. In par-
ticular, the district court at times used language that Plaintiffs
were “reasonably likely to succeed on their contention,” and
the court ultimately concluded that Plaintiffs had “far sur-
passed” the “better than negligible” standard. Thus, were the
recitation of the incorrect standard the district court’s only er-
ror, we could not say that the district court abused its discre-
tion in imposing the social distancing requirement. But, when
coupling this with the district court’s other errors, we cannot
be certain that Plaintiffs’ showing of the likelihood of success
on the merits of their claim would have surmounted the ap-
propriate standard. We therefore reverse the portion of the
preliminary injunction precluding double celling and group
housing at the Jail.
    We emphasize that we do not address the merits of
whether Plaintiffs have demonstrated that they have suffered
a constitutional violation. Indeed, our discussion solely ad-
dresses the legal errors the district court committed in the
course of its preliminary injunction analysis. We reverse this
portion of the preliminary injunction on the basis of these le-
gal errors alone.
B. Remaining Relief
    In the temporary restraining order, the district court
granted several measures of relief to Plaintiffs, including re-
quirements that the Sheriff implement procedures and poli-
cies related to sanitation, testing, and provision of face masks
to detainees in quarantine. When the district court issued the
preliminary injunction, it did not revisit its analysis on any of
22                                                  No. 20-1792


these measures. Because the discussion pertaining to these
measures resides in the temporary restraining order, we turn
there for our analysis.
    We affirm the aspects of the preliminary injunction that
the district court converted from the temporary restraining
order. In that order, the district court made detailed factual
findings about the risks of COVID-19, the Sheriff’s existing
policies, and the execution of these policies, relying on hear-
ing testimony and affidavits from Plaintiffs’ experts, detain-
ees, and correctional administrators. Importantly, the district
court assessed the requested relief considering the totality of
the Sheriff’s conduct, rather than reviewing it in isolation. For
example, the district court declined Plaintiffs’ request to man-
date testing of new detainees since the Sheriff already had in
place a policy requiring detainees to quarantine for fourteen
days upon their arrival to the Jail.
    The district court also carefully considered the Sheriff’s
conduct in light of the CDC Guidelines and hewed closely to
the Guidelines in its explanation of each measure of relief it
ordered. The CDC Guidelines—like other administrative
guidance—do not themselves set a constitutional standard.
See Bell, 441 U.S. at 543 n.27 (noting that recommendations of
a Department of Justice task force “regarding conditions of
confinement for pretrial detainees are not determinative of
the requirements of the Constitution”); cf. J.K.J. v. Polk Cty.,
960 F.3d 367, 384 (7th Cir. 2020) (en banc) (concluding that the
guidelines set by the Prison Rape Elimination Act do not set a
constitutional parameter under the more demanding Monell
deliberate indifference standard). Indeed, “while the recom-
mendations of these various groups may be instructive in cer-
tain cases, they simply do not establish the constitutional
No. 20-1792                                                    23


minima; rather, they establish goals recommended by the or-
ganization in question.” Bell, 441 U.S. at 543 n.27. But even if
not dispositive, implementation (and proper execution) of
guidelines that express an expert agency’s views on best prac-
tices are certainly relevant to an objective reasonableness de-
termination. United States v. Brown, 871 F.3d 532, 537 (7th Cir.
2017) (noting that evidence of policy or procedure may be rel-
evant to an objective reasonableness inquiry, even though it
does not set the constitutional standard). This is particularly
true here, where the CDC Guidelines provide the authorita-
tive source of guidance on prevention and safety mechanisms
for a novel coronavirus in a historic global pandemic where
the public health standards are emerging and changing.
    The CDC Guidelines differ in material ways from the po-
lice department regulations at issue in our decision in Thomp-
son v. City of Chicago, 472 F.3d 444 (7th Cir. 2006). In Thompson,
we determined that a policy on the use of force established by
the police department did not dictate the constitutional stand-
ard for the use of force. Id. at 454; see Brown, 871 F.3d at 537
(clarifying the holding of Thompson). But the CDC Guidelines,
arising from an expert, independent agency, are entitled to
greater weight than a police department’s internally-crafted
regulations. See Brown, 871 F.3d at 537 (“[I]f compliance with
departmental policy were the applicable legal standard, the
police department itself would become the arbiter of Fourth
Amendment reasonableness—a prospect that would have
horrified those responsible for the Amendment’s ratifica-
tion.”). The district court thus properly relied on these Guide-
lines in the course of its preliminary injunction analysis.
   We note that, as it did with its discussion of Plaintiffs’ re-
quest for an order precluding double celling and group
24                                                  No. 20-1792


housing arrangements, the district court made only a passing
reference to the Sheriff’s interest in managing Jail facilities
and its obligation to defer to policies and practices necessary
to preserve order and security. Likewise, the court did not
meaningfully discuss this deference in its analysis. We are less
troubled, though, given the nature of the relief ordered.
Whereas safety and security concerns are fundamental to
housing assignments, this is not true to the same degree for
measures pertaining to sanitation, testing, and providing
facemasks. We therefore do not find legal error.
     Lastly, we address a motion by the Sheriff to supplement
the record with a CDC report—entitled “Outbreak of COVID-
19 and Interventions in One of the Largest Jails in the United
States—Cook County, IL, 2020”—and, alternatively, the Sher-
iff’s request that this Court take judicial notice of it. We deny
the motion to supplement the record as the district court has
yet to consider this document in the first instance. See Tonyan
v. Dunham’s Athleisure Corp., 966 F.3d 681, 684 n.1 (7th Cir.
2020). We similarly decline to take judicial notice. “The Fed-
eral Rules of Evidence permit a court to take judicial notice of
a fact that is ‘not subject to reasonable dispute’ because it is
‘generally known’ or ‘can be accurately and readily deter-
mined from sources whose accuracy cannot reasonably be
questioned.’” United States v. De La Torre, 940 F.3d 938, 952
(7th Cir. 2019) (quoting Fed. R. Evid. 201(b)). The contents of
this report—the Sheriff’s COVID-19 interventions and their
purported impact—are not “‘generally known,’ at least to us.”
Id. Further, we cannot determine if the sources can reasonably
be questioned because the parties dispute who authored the
report and the district court has not had the opportunity to
make any factual findings on the author. Nor are the contents
“incontrovertible,” as its authors “were not subject to Daubert
No. 20-1792                                                25


challenges, cross-examined, or tested with competing expert
testimony.” Id. The contents of the report are thus “arguably
subject to reasonable dispute,” and therefore are not a proper
subject of judicial notice.
                       III. Conclusion
    We commend Judge Kennelly for his handling of the mo-
tion, particularly in light of the many novel issues posed by
the onset of COVID-19 and the case’s emergent nature. We
nevertheless REVERSE in part and VACATE the portion of the
preliminary injunction precluding double celling and group
housing because of the legal errors that arose as the district
court applied the objective reasonableness standard recently
announced in Kingsley. We AFFIRM the remainder of the pre-
liminary injunction ruling.